Title: To Thomas Jefferson from Philip Mazzei, 2 June 1780
From: Mazzei, Philip
To: Jefferson, Thomas



Sir
Paris, June 2d. 1780.

  It is 8 days since we heared another anecdote of british wild barbarity, which I really did not believe. It comes however authenticated to day in the Spanish gazette, the extract of which is inclosed. The english Commander is supposed to have been Commodore, alias Govr., Johnstone, or his Lieutenant. I must repeat what I said in letter 15. “What a happy circumstance for us to have divided in time from those wretches!” We hear that the french Commodore is gone from Cadix with his 5 ships of the line to cruise about the latitude of Lisbon. It would be a glorious affair if he was to meet with our old friend Johnstone. I have thought proper to send you likewise here inclosed a paragraph, copied from the Leiden gazette, about the demand and declaration of Sueden to the Court of London. I hope soon to hear that the Envoys from Russia Sueden Holland and Danmark have been in a body to demand the restitution of the Dutch vessels. Poor old England, it is high time to prepare thy crutches! The english affairs begin to take a bad turn even in the Est-Indias. Mr. Yelverton in the Irish House of Commons the 18th. ulto. silenced the ministerial majority by signifying that the People were determined to support their rights, and that they should have him with them, not with only his voice, but with all his faculties. As it was evident that nothing but fear made the ministerial party give way, that precedent may perhaps induce the Irish to make hereafter a proper use of the spirit, which came to them across the Atlantic from America, as the Dutch received their present courage from Russia in the manifest of the Empress. Fifteen russian ships of the line are soon expected in the Texel, and the second division, they say, will soon be ready. I wish that our Tories (if any such mortals should now exist in America) and our moderate and timid men may be asked, whether they think that those vessels are intended to convoy 40000 russians to our Continent, or to administer physic to english piracy.
  In regard to the preparations necessary to be made here for the encouragement of Italian adventurers, I have done what in letter 14. I said I would do. I have been to work some other way, and not in vain. The reasons I have alledged to prove the good policy of seconding my views have been approved, and especially that of showing the Americans the propensity of France to contribute to their relief even by facilitating their trade with other nations, while the English are constantly insinuating that her avidity is insatiable, and her reigning system of moderation and equality a mere imposture. But I don’t see now a chance of doing any thing, untill I receive the necessary informations relative to the alterations made, and to be made, in our Finances. I am sorry to find that the resolutions of Congress on that head have already occasioned in France some unpleasant, and I am afraid disadvantagious, if not dishonorable reflections. A sensible elaborate justification to the World appears to me highly necessary. I have asked Mr. Adams if he will write it, saying that we may get it translated and published in several languages. He approves the idea, and wishes it was done, but observes that it would be dangerous to attempt such a thing before we are certain of the event, and know the whole of it.
Having in several letters mentioned my good and noble friend Marquis Caraccioli, I must do him the justice to say, that I have received from him the most friendly and effectual assistance. He has taken me with him and introduced me to all those, with whom I thought some thing could be done for us; he has produced my writings; has spoken favorably of my notions; and in short has promoted my views for the American service in every respect. He has even introduced me to the King’s Levee, since our American Minister has thought proper to circumscribe his civilities to me within the walls of his abitation, where as an acquaintance I have been well treated. Mr. Adams who knew, since the first time he was in France, the Marquis’s great merit and reputation, has desired of me to be introduced to him; I think I should have succeeded in it, notwithstanding the political obstacles, and hoped that such an acquaintance could be of great service whenever the subject of peace should come on the carpet; but he is soon to leave this country, the King of Naples having lately made him Viceroy of Sicily. Marmontel and other great men having told him at table, when that news came, that they would now go and see the Country of Archimedes &c. &c., I replied that I would go and see what kind of trade could be established between us and his new subjects.
I shall conclude this letter with some reflections on the possible duration of the war, which I think our people ought to be made sensible of, to prevent the discontented imposing on the quiet in case it should last longer than is expected. The situation of british affairs is now such, that any other nation in a like case would buy the peace almost at any price, provided it could be had immediately. But the british Ministry cannot make the sacrifices, necessary to obtain it, without running the risk of losing their heads. And as they would see the whole british Empire in ashes before they give up their places, what will they not do for their heads? Their policy is now to let things go to a point, that the nation must be alarmed and cry for peace on any terms; and they hope that it will be easy for them to preserve their heads, and even their places, in the general consternation. It depends on circumstances the time it will take to come to that. I look on this to be the last campaign; but should it be otherwise, I hope we shall bear our difficulties with less uneasiness when we see our enemy going to perdition without hope of redemption. I have the honour to be most respectfully, Sir, your Excellency’s most Obedt. & most Humble Servant,

Philip Mazzei


P.S. It will be thought, perhaps, that in letter 14. I ought to have mentioned the nature of Mr. Chaumont’s advise, as I so much disapproved of it. It was to persuade the Italians to send their goods to be landed in France, and afterwards shipped on french vessels going to America.
Rodney’s defeat at the Islands has been metarphosed in the London extraordinary gazette into a defeat of the french fleet. I shall say nothing more about it, as the news from the Island are sooner with you than with us.

